Citation Nr: 0116615	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1940 to September 
1945, and the report of his separation from service reflects 
that he was awarded the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the veteran failed to appear for a 
scheduled hearing at the RO in May 2001 before a traveling 
Member of the Board.  The veteran's representative asserted 
in the May 2001 Appellant's Brief that the veteran did not 
appear for the scheduled hearing due to reasons beyond the 
veteran's control.  The representative therefore submitted 
its argument on behalf of the veteran in writing.  As a 
result, the Board will proceed with the issue on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

The Board finds the medical evidence of record with respect 
to veteran's claim for entitlement to service connection for 
coronary artery disease, to include atrial fibrillation, is 
inadequate for the following reasons.  First, the service 
medical records indicate that the veteran was diagnosed with 
cardiovascular disease.  For example, according to a November 
1944 medical entry, the service examiner noted that the 
veteran had cardiovascular disease manifested by a murmur at 
the apex - diastolic in time with no radiation.  His blood 
pressure was 150/90 and his pulse was 84 beats per minute.  
It appears that he was evacuated for further study and 
evaluation.  

According to a December 1944 service examination report the 
veteran's heart rhythm was regular, with "soft blowing 
systolic", but otherwise functional.  The Board was unable to 
decipher the complete entry due to illegible handwriting.  In 
January 1945, a service examiner noted that the veteran 
complained of pericardial pain.  Then, a service examiner 
noted on the veteran's September 1945 separation examination 
report that the veteran's cardiovascular system was normal 
and his chest x-ray studies were negative for abnormality.  
Therefore, the service medical records are ambiguous because 
they indicate that in November 1944 the veteran was treated 
for apparent manifestations of cardiovascular disease, 
however, in September 1945 the service discharge examiner 
found his cardiovascular system to be normal.  Therefore, it 
is unclear which diagnosis is valid.

Second, the veteran is currently diagnosed with 
cardiovascular disease.  There is no post-service medical 
nexus evidence, however, that links the veteran's currently 
diagnosed cardiovascular disease to his military service.  
For example, in an April 1999 report, the veteran's 
cardiologist noted that the veteran reported a history of 
atrial fibrillation during military service.  The 
cardiologist, however, did not specifically provide a nexus 
opinion specifically linking the veteran's current heart 
trouble to treatment in service.  The remaining private 
medical records do not appear to contain a medical nexus 
opinion that links the veteran's current cardiovascular 
disease to service.  Furthermore, the post-service medical 
records associated with the claims file are not dated until 
the mid-1990s.  In other words, there is no evidence that the 
veteran has been treated for cardiovascular disease between 
the time that he was discharged from service in September 
1945 and the mid-1990s.

Nevertheless, given that the veteran was treated during 
service for cardiovascular problems and that nearly 50-years 
later he has been diagnosed with cardiovascular disease, the 
Board finds that a medical opinion is necessary in order to 
determine whether the veteran's current cardiovascular 
disease is related to the manifestations treated during 
service.

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As noted above, it is 
unclear to the Board, based on the evidence of record, 
whether the veteran actually was diagnosed with 
cardiovascular disease during service and, if so, whether it 
is medically linked to his currently diagnosed cardiovascular 
disease.  This conflicting medical evidence must be resolved.  
Therefore, the an examination of the veteran's service and 
post-service medical records must be reviewed as detailed in 
the instruction section of this remand below, prior to 
adjudicating this issue on appeal. 

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that, if necessary, he submit 
to a VA examination if he is applying for VA compensation 
benefits.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his cardiovascular 
disease, to include atrial fibrillation, 
during the pendency of this claim.  After 
obtaining any necessary consent, the RO 
should request copies of any records that 
have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, forward 
the claims file to a VA medical facility 
for review by an appropriate medical 
expert.  The claims file and a copy of 
this remand are to be made available to 
the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

a)  The examiner should specifically 
express an opinion, if possible, as 
to the date of onset and etiology of 
the veteran's cardiovascular 
disease.  Specifically, the examiner 
is asked to determine whether it is 
at least as likely as not that the 
veteran's current cardiovascular 
disease, to include atrial 
fibrillation, had its onset during 
active service or is related to any 
in-service disease or injury.  The 
examiner should specifically address 
the conflicting service medical 
records, which reveal a diagnosis of 
cardiovascular disease with a heart 
murmur in November 1944 and a 
subsequent diagnosis of no 
cardiovascular abnormality in the 
September 1945 service separation 
examination report.

b)  The medical rationale for the 
opinion should be provided, citing 
the objective medical findings 
leading to the conclusion.

c)  If the examiner requires an 
examination of the veteran in order 
to render an opinion, it is 
requested that the veteran be 
scheduled for such examination.  
Then, the veteran should be afforded 
an appropriate VA examination at the 
VA Medical Center 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should ensure that 
all-developmental actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and adjudicate the issue on appeal.

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



